PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
West Ron
Application No. 16/192,635
Filed: November 15, 2018
Title: HOLLOW POST ANCHORING SYSTEMS FOR DECKING AND RELATED METHODS                  
:
:
:                        DECISION ON PETITION
:
:

	
This is a decision on the petition under 37 CFR 1.137(a), filed March 26, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed January 7, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on April 8, 2021. The Office mailed a Notice of Abandonment on July 13, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Technology Center Art Unit 3678 for review of the amendment filed March 26, 2022. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET